--------------------------------------------------------------------------------

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


Exhibit 10.1


RESEARCH AND EXCLUSIVE LICENSE OPTION AGREEMENT


THIS AGREEMENT is dated as of June 26, 2009 (“Effective Date”) between


Teva Pharmaceutical Industries Limited, a limited liability company incorporated
under the laws of Israel, located at 5 Basel Street, Petach Tiqva 49131, Israel
(“Teva”);


Rexahn Pharmaceuticals, Inc., a company incorporated under the laws of the State
of Delaware, United States of America, located at 9620 Medical Center Drive,
Rockville, Maryland 20850 (“Rexahn”).


Teva and Rexahn may be individually referred to as a “Party” and together as the
“Parties”.


WHEREAS, Rexahn has developed a certain novel antimetabolite nucleoside
compound, known as RX-3117, which may be useful, among other things, in the
treatment of cancer (“RX-3117”) and is the owner of U.S. Patent 7,405,214B2,
issued on July 29, 2008;


WHEREAS, the Parties wish that Rexahn perform an R&D Program (as defined
herein), to be funded by Teva as set forth herein, that shall include certain
pre-clinical and clinical activities, as more fully described therein and
herein;


WHEREAS, the Parties agree that, following the completion of the R&D Program,
Teva shall have the exclusive option, but not the obligation, to be granted the
License (as defined herein);


WHEREAS, the Parties agree that in the event that Teva shall exercise the
aforementioned option to be granted the License, Rexahn shall grant to Teva and
Teva shall acquire from Rexahn, the License, subject to and in accordance with
the terms and conditions of this Agreement; and


*** Confidential Treatment Requested


 
- 1 -

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
WHEREAS, subject to and in accordance with the terms and conditions set forth in
the Securities Purchase Agreement attached hereto as Annex 1 (the “Securities
Purchase Agreement”), Teva shall effect certain equity investments in Rexahn.


NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1.
Definitions and Interpretation



 
1.1.
The foregoing preamble and Annexes hereto form an integral part of this
Agreement.



 
1.2.
In this Agreement the terms below shall bear the respective meanings assigned to
them below and other capitalized terms shall bear the respective meanings
assigned to them in their parenthetical definition, unless specifically stated
otherwise:



 
1.2.1.
“Affiliate” shall mean, with respect to any Party, any person, organization or
entity directly or indirectly controlling, controlled by or under common control
with, such Party.  For purposes of this definition only, “control” of another
person, organization or entity shall mean the ability, directly or indirectly,
to direct the activities of the relevant entity, and shall include, without
limitation (i) ownership or direct control of fifty percent (50%) or more of the
outstanding voting stock or other ownership interest of the other organization
or entity, or (ii) direct or indirect possession, of the power to elect or
appoint fifty percent (50%) or more of the members of the governing body of the
organization or other entity.



 
1.2.2.
“Combination Product” shall mean a product which comprises (i) the Licensed
Product, and (ii) at least one other active ingredient, which, if administered
independently of the Licensed Product, would have a clinical effect.



*** Confidential Treatment Requested


 
- 2 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 
1.2.3.
“Confidential Information” shall have the meaning ascribed to it in
Section 15.1.



 
1.2.4.
[Intentionally Deleted.]



 
1.2.5.
“Effective Date” shall have the meaning ascribed to it at the beginning of this
Agreement.



 
1.2.6.
“Final Response” shall have the meaning ascribed to it in Section 2.1.10.



 
1.2.7.
“Final Trial Development Report” shall have the meaning assigned to such term in
Section 2.1.8.



 
1.2.8.
“First Commercial Sale” shall mean, with respect to the Licensed Product the
first commercial sale to a third party, in exchange for cash or some equivalent
to which value can be assigned, after the obtaining of all necessary regulatory
and other approvals required in order to commercially sell and market the
Licensed Product in the country in which the sale is made, other than the sale
of the Licensed Product for experimental, testing, compassionate or promotional
purposes.



Notwithstanding anything contained in the foregoing paragraph to the contrary,
for the purposes of this definition, the transfer of the Licensed Product by
Teva or one of its Affiliates or Sublicensees to another Affiliate of Teva or to
a Sublicensee is not a sale, and shall not be taken into account for the
purposes of this definition.


 
1.2.9.
“Further Sublicense” and “Further Sublicensee” shall have the meanings ascribed
to them in Section 4.4.



*** Confidential Treatment Requested


 
- 3 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
1.2.10.
“Generic Product” shall mean, on a country-by-country basis, and a Licensed
Product by Licensed Product basis, a product independently developed by a third
party (i) having the same composition of matter as the Licensed Product or which
has a marketing approval as a generic product by the regulatory authorities,
(ii) can reasonably be or is reasonably used for the same indication or
indications for which the Licensed Product is approved and which could not have
been sold or with respect to which a license would have been required to be
obtained from Rexahn, if patent or other exclusivity rights covering the
Licensed Product would have been in full force and effect, and (iii) that
(a) following the First Commercial Sale of such Generic Product the annual Net
Sales of the Licensed Product has declined in that year by greater than ***
percent (***%) compared to the average annual Net Sales of the Licensed Product
during the *** (***) *** preceding the First Commercial Sale of such Generic
Product, or (b) within *** *** following the First Commercial Sale of such
Generic Product, it attains a market share of more than *** percent (***%) of
the relevant market for the Licensed Product, as determined by reference to IMS
or a similar source commonly recognized in the industry.  However, a product
shall not be considered as a Generic Product if Teva or anyone on its behalf was
involved in its approval or commercialization.



 
1.2.11.
“Generic Royalty Payments” shall have the meaning ascribed to it in Section 6.4.



 
1.2.12.
“Improvements” shall mean all know-how, processes and methods embodying RX-3117,
or which are utilized in the production or use thereof, owned by Rexahn or
licensed to it as of the Effective Date or that shall be developed following the
Effective Date in the course of the R&D Program, or otherwise, by or for Rexahn,
at any time.



 
1.2.13.
“Incapacitated Party” shall have the meaning ascribed to it in Section 28.1.



 
1.2.14.
“IND” means an investigational new drug application, as described in 21 C.F.R.
Section 312.23, filed for purposes of conducting clinical trials in accordance
with the requirements of the United States Food, Drug and Cosmetic Act of 1938,
as amended, and the rules and regulations promulgated thereunder, including all
supplements and amendments thereto relating to the use of the Licensed Product,
ownership of which shall be transferred to Teva by Rexahn upon and subject to
issuance of the License Notice.



*** Confidential Treatment Requested


 
- 4 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
1.2.15.
“Initial Response” shall have the meaning ascribed to it in Section 2.1.10.



 
1.2.16.
“IP Rights” shall mean all vested, contingent and future intellectual property
rights including but not limited to: (i) all inventions, materials, compounds,
compositions, substances, methods, processes, techniques, know-how, technology,
data, information, discoveries and other results of whatsoever nature, and any
patents, copyrights, proprietary intellectual or industrial rights directly or
indirectly deriving therefrom, as well as provisionals, patent applications
(whether pending or not), and patent disclosures together with all reissuances,
continuations, continuations in part, revisions, extensions, and reexaminations
thereof; (ii) all trade marks, service marks, copyrights, designs, trade styles,
logos, trade dress, and corporate names, including all goodwill associated
therewith; (iii) any work of authorship, regardless of copyrightability, all
compilations, all copyrights and (iv) all trade secrets, confidential
information and proprietary processes.



 
1.2.17.
“License” shall have the meaning ascribed to it in Section 2.2.1.



 
1.2.18.
“License Notice” shall have the meaning ascribed to it in Section 2.2.2.



 
1.2.19.
“License Option” shall have the meaning ascribed to it in Section 2.2.1.



 
1.2.20.
“Licensed Information” shall mean IP Rights in and to RX-3117, and its use,
production and formulation.



*** Confidential Treatment Requested


 
- 5 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
1.2.21.
“Licensed Product(s)” shall have the meaning ascribed to it in Section 2.2.1.



 
1.2.22.
“Liens” shall have the meaning ascribed to it in Section 10.2.1.



 
1.2.23.
“Milestone” shall have the meaning ascribed to it in Section 6.1.



 
1.2.24.
“Milestone Payments” shall have the meaning ascribed to it in Section 6.1.



 
1.2.25.
“Net Sales” shall mean with respect to the Licensed Product, the total amounts
received by Teva and/or its Affiliates, Sublicensees or Further Sublicensees in
respect of the Licensed Product, as established in a bona fide arms-length
transaction with an unrelated third party, less the following items (as they
apply to the Licensed Product) (collectively, the “Deductions”): (i) quantity
and/or cash discounts actually allowed or taken; (ii) customs, duties, sales,
withholding and similar taxes, if any, imposed on the Licensed Product (in
finished form), to the extent applicable to such sale and included in the
invoice in respect of such sale; (iii) amounts actually allowed or credited by
reason of rejections, return of goods (including as a result of recalls), any
retroactive price reductions or allowances specifically identifiable as relating
to the Licensed Product (including those resulting from inventory management or
similar agreements with wholesalers); (iv) amounts incurred resulting from
government mandated rebate programs (or any agency thereof); (v) third party
(a) rebates, (b) freight, postage, shipping and applicable insurance charges, to
the extent the same are separately itemized on invoices and actually paid as
evidenced by invoices or other appropriate supporting documentation, and
(c) chargebacks or similar price concessions related to the sale of the Licensed
Product; (vi) reasonable royalties paid to third parties by Teva, its Affiliates
or Sub-Licensees in respect of the use of third party’s IP Rights which are
required to commercialize the Licensed Product; and (vii) the cost of reasonable
quantities of samples, provided the quantity of Licensed Product actually
utilized for purposes of such samples (to the extent actually borne by Teva
and/or its affiliates, Sublicensees or Further Sublicesees) shall not exceed ***
percent (***%) of the volume of annual Licensed Product sales during any given
year during the term of this Agreement.  All of the foregoing shall be
calculated in accordance with U.S. GAAP.  For the avoidance of doubt, specific
Deductions shall only be taken into account once when calculating Net Sales.



*** Confidential Treatment Requested


 
- 6 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Notwithstanding anything contained in the foregoing paragraph to the contrary,
for the purposes of this definition, the transfer of the Licensed Product by
Teva or one of its Affiliates to another Affiliate of Teva or to a Sublicensee
or Further Sublicensee is not a sale; in such cases, Net Sales will be
determined based on the total amounts received by Teva and/or its Affiliates,
Sublicensees or Further Sublicensees in respect of the Licensed Product first
sold by Teva, the Affiliate, Sublicensee or Further Sublicensee to independent
third-parties, less the deductions permitted herein.


In addition, Net Sales shall be furthermore adjusted and reduced in the event
that the Licensed Product is sold as part of a Combination Product as set forth
in Section 6.5.


With respect to sales which are not at bona fide arms-length and/or are not in
the ordinary course of business, the term “Net Sales” shall mean the total
amount that would have been due in an arms-length sale made in the ordinary
course of business and according to the then current market conditions for such
sale or, in the absence of such current market conditions, according to market
conditions for sale of products similar to the Licensed Product.


*** Confidential Treatment Requested


 
- 7 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
In the case of pharmacy incentive programs, hospital performance incentive
chargebacks, disease management programs, similar programs or discounts on
“bundles” of products, all discounts and the like shall be allocated among
products on the basis of which such discounts and the like were actually granted
or, if such basis cannot be determined, in proportion to the respective list
prices of such products or such other reasonable allocation method as the
parties shall agree.


If Licensed Products are sold or supplied in a currency other than United States
Dollars then the sum of Net Sales shall first be determined in the currency in
which such Licensed Product were invoiced and then converted into equivalent
United States Dollars at the middle market rate of such foreign currency as
quoted in the Financial Times at the close of business of the last business day
of the quarter with respect to which the payment is made.


 
1.2.26.
“Option Period” shall have the meaning ascribed to it in Section 2.2.1.



 
1.2.27.
“Patents” shall mean U.S. Patent 7,405,214B2 and all additional patent
applications/patents that may be filed by or for Rexahn covering RX-3117 or any
of the Improvements.  As of the Effective Date, the Patents include all patents
and patent applications listed in Annex 2 attached hereto.



 
1.2.28.
“Phase I Clinical Trial” shall mean, as to a particular product for a particular
indication, the initial controlled and lawful study in humans of the safety of
such product for such indication, which is prospectively designed to generate
data to support commencing a Phase II Clinical Trial of such product for such
indication.



 
1.2.29.
“Phase II Clinical Trial” shall mean, as to a particular product for a
particular indication, the initial controlled and lawful study in humans of the
safety, dose ranging and efficacy of such product for such indication, which is
prospectively designed to generate data to support commencing a Phase III
Clinical Trial of such product for such indication.



*** Confidential Treatment Requested


 
- 8 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
1.2.30.
“Phase III Clinical Trial” shall mean, as to a particular product for a
particular indication, the large scale human clinical trials conducted in humans
of the safety and efficacy of such product for such indication, which is
prospectively designed to demonstrate statistically whether such product is safe
and effective for use in such indication in order to file an application for
regulatory approval with respect to such product for such indication.



 
1.2.31.
“Pre-Clinical Activities” shall mean those activities required to be undertaken
in order to file an IND application with the United States Food and Drug
Administration (“FDA”) or an equivalent application to a similar foreign
regulatory agency in another jurisdiction, which may include, inter alia,
managing animal studies, as well as toxicology studies.  Pre-Clinical Activities
shall not include testing, experimentation or other use in human patients.



 
1.2.32.
“Primary EU Markets” shall mean the United Kingdom, Germany, France, Italy and
Spain.



 
1.2.33.
“R&D Budget” shall have the meaning ascribed to it in Section 2.1.4.



 
1.2.34.
“R&D Committee” shall have the meaning ascribed to it in Section 3.1.



 
1.2.35.
“R&D Program” shall have the meaning ascribed to it in Section 2.1.1.



 
1.2.36.
“Rexahn IP” shall mean all the IP Rights in and to RX-3117 and the Improvements
through the date of provision of the License Notice by Teva to Rexahn, and the
Patents.



 
1.2.37.
“Royalty Payments” shall have the meaning ascribed to it in Section 6.3.



*** Confidential Treatment Requested


 
- 9 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
1.2.38.
“Royalty Term” shall mean in relation to the Licensed Product on a country by
country basis the period commencing upon the First Commercial Sale of the
Licensed Product in the relevant country and expiring on the later of: (i) ***
(***) years after that date, or (ii) the expiry of a Valid Patent Claim covering
the main active ingredients of the Licensed Product.



 
1.2.39.
“RX-3117” shall mean the compound as described by claim 4 of U.S. Patent No.
7,405,214B2.



 
1.2.40.
“Sales Milestone” shall have the meaning ascribed to it in Section 6.2.



 
1.2.41.
“Sales Milestone Payments” shall have the meaning ascribed to it in Section 6.2.



 
1.2.42.
“Sublicense” shall mean any right granted, license given, or agreement entered
into, by Teva and/or its Affiliates and/or Sublicensees to or with any other
person or entity (whether or not such grant of rights, license given or
agreement entered into is described as a sublicense or otherwise), permitting
any use of the Licensed Information (or any part thereof) or any right to
research, develop, make, have made, register, import, manufacture, use, sell,
offer for sale, produce, sublicense, commercialize and/or distribute the
Licensed Product for any indication; and the term “Sublicensee” shall be
construed accordingly.



 
1.2.43.
“Teva IP” shall have the meaning ascribed to it in Section 8.3.



 
1.2.44.
“Valid Patent Claim” shall mean a claim of an issued and unexpired patent which
has not been revoked and held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been disclaimed, denied or admitted to be invalid or unenforceable through
reexamination, reissue, disclaimer or otherwise.



*** Confidential Treatment Requested


 
- 10 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
1.3.
In this Agreement, words importing the singular shall include the plural and
vice-versa and words importing any gender shall include all other genders and
references to persons shall include partnerships, corporations and
unincorporated associations.



 
1.4.
The words “including” and “includes” mean including, without limiting the
generality of any description preceding such terms.



 
1.5.
In the event of any discrepancy between the terms of this Agreement and any of
the Annexes hereto, the terms of this Agreement shall prevail.



 
1.6.
Section, paragraph and annex headings shall not affect the interpretation of
this Agreement.



2.
The R&D Program



 
2.1.
The R&D Program – Pre-Clinical Activities



 
2.1.1.
Rexahn shall carry out a development program covering the Pre-Clinical
Activities, which program shall include all of the Pre-Clinical Requirements (as
such term is defined in the Securities Purchase Agreement) and be in accordance
with the general outline of activities and time schedule agreed between the
Parties prior to the Initial Closing under the Securities Purchase Agreement
(the “R&D Program”). The R&D Program shall be supplemented by more detailed
programs per each stage of development and shall be updated from time to time
during the performance of such R&D Program by the R&D Committee (as such term is
defined in Section 3.1 below).  The R&D Program and each such update thereto
shall form a part of this Agreement and shall be appended to the signature
copies for the sake of good order.



*** Confidential Treatment Requested


 
- 11 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
2.1.2.
For the avoidance of doubt, any amendment to the R&D Program involving a change
to the R&D Budget of the lower of at least (i) US$***  (*** US dollars), in the
aggregate, or (ii) *** percent (***%) of the R&D Budget for the applicable year
shall require the prior written approval of the R&D Committee.



 
2.1.3.
Rexahn shall begin performing the R&D Program immediately following the Initial
Closing under the Securities Purchase Agreement.



 
2.1.4.
Rexahn hereby reconfirms its agreement to utilize that portion of Teva’s
investments under the Securities Purchase Agreement that is intended to cover
the R&D Budget solely for the purpose of carrying out the R&D Program (directly
and through contractors) strictly in accordance with the budget (including
updates) to be proposed by Rexahn and approved in writing by Teva (the “R&D
Budget”).  Each update of the R&D Budget shall form a part of this Agreement and
shall be appended to the signature copies for the sake of good order.



 
2.1.5.
Rexahn shall keep separate records of the expenses which it incurs in
undertaking the R&D Program and shall provide Teva and the R&D Committee with
detailed reports of Rexahn’s expenditures not less often than on a calendar
quarter basis.



 
2.1.6.
For the avoidance of doubt, (i) any in-licensing of third party technology by
Rexahn for the purposes of the performance of the R&D Program and/or (ii) any
use of third party technology by Rexahn for the purposes of the performance of
the R&D Program, shall require the prior written agreement of Teva.



 
2.1.7.
At the end of each calendar quarter during the course of the R&D Program, Rexahn
shall provide Teva with periodic progress reports regarding the progress of the
R&D Program, in a form and containing the substance to be agreed in advance by
the R&D Committee.



*** Confidential Treatment Requested


 
- 12 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
2.1.8.
Not later than thirty days (30) after the completion of each of the Pre-Clinical
Activities, unless otherwise agreed by the R&D Committee in writing, Rexahn
shall provide Teva with a report summarizing said Pre-Clinical Activities in the
context of the R&D Program, and the results of same, in a form and containing
the substance to be agreed by the R&D Committee (each a “Final Trial Development
Report”).



 
2.1.9.
Teva’s representative(s) on the R&D Committee may, from time to time, request
updates regarding the progress of the R&D Program, in addition to the periodic
progress reports, and Rexahn shall provide any additional update that Teva’s
representative(s) on the R&D Committee may reasonably request.



 
2.1.10.
After receipt by Teva of each Final Trial Development Report, if Teva wishes to
receive further information from Rexahn it shall so advise Rexahn by written
notice specifying the additional information requested (the “First
Notice”).  Teva agrees to deliver any such First Notice to Rexahn no later than
thirty (30) days after Teva’s receipt of the relevant Final Trial Development
Report.  Rexahn will provide such additional information within a reasonable
time, but not later than thirty (30) days following receipt of the First Notice
(the “Initial Response”).  If following receipt of the Initial Response Teva
wishes to receive further information from Rexahn, it shall so advise Rexahn by
written notice specifying such additional information requested (the “Second
Notice”).  Teva agrees to deliver any such Second Notice to Rexahn no later than
thirty (30) days after Teva’s receipt of the Initial Response.  Rexahn will
provide such additional information within a reasonable time but not later than
thirty (30) days following receipt of the Second Notice (the “Final
Response”).  If the Initial Response, together with the Final Response provide
the full and complete information reasonably requested by Teva, then following
submission of the Final Response Rexahn shall not be required to provide any
additional information to Teva in connection with the Final Trial Development
Report.



*** Confidential Treatment Requested


 
- 13 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
2.1.11.
Rexahn shall perform its obligations under the R&D Program in accordance with
all applicable laws, rules and regulations, and shall procure the receipt of all
approvals and consents necessary for the performance of its obligations under
the R&D Program.



 
2.1.12.
Rexahn shall not be entitled to subcontract its obligations to perform any
Material Task (as term is defined below) under the R&D Program to any third
party without the prior written approval of Teva, which approval shall not be
unreasonably withheld or delayed.  For the purposes of this Section 2.1.12 a
“Material Task” shall mean any task in respect of which the subcontract expenses
equal or exceed the lower of (i) US$100,000 (one-hundred thousand US dollars),
in the aggregate, or (ii) ten percent (10%) of the R&D Budget for the applicable
year(s) in which the relevant obligations are performed by a
subcontractor.  Without derogating from the preceding sentence, if Rexahn wishes
to subcontract a Material Task or any part thereof, Rexahn shall notify the R&D
Committee and Teva in writing, and Teva shall have the right of first option, at
its sole discretion (but shall not be obligated), to perform such tasks as
Rexahn’s subcontractor, at a cost mutually agreed upon by Teva and Rexahn.  The
performance of any part of the R&D Program by any subcontractor shall not
relieve Rexahn of or reduce its obligations under this Agreement.



 
2.2.
Teva’s Option



 
2.2.1.
From the Effective Date until forty-five (45) days following the issuance of the
IND for RX-3117 (the “Option Period”), Teva shall have the exclusive right, but
not the obligation (the “License Option”), exercisable at any time during the
Option Period, to receive the sole and exclusive, royalty-bearing, worldwide
license herein to use the Licensed Information to research, develop, make, have
made, register, import, manufacture, use, sell, offer for sale, produce,
commercialize and distribute products embodying, based on or using the Licensed
Information for all indications (collectively the “Licensed Product”), and to
sublicense any such activities (the “License”).



*** Confidential Treatment Requested


 
- 14 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
2.2.2.
If Teva elects to take the License, it shall provide written notice of its
decision to Rexahn prior to the expiration of the Option Period (the “License
Notice”), and as of the date of the provision of the License Notice, the grant
of the License to Teva shall become effective.



 
2.2.3.
Prior to the expiration of the Option Period, Teva’s representatives shall have
the right (at Teva’s sole expense) to visit Rexahn’s facilities for the purposes
of conducting due diligence or audits in relation to Rexahn and the Rexahn IP
and deciding whether or not to take the License, upon providing Rexahn with
reasonable notice of such visits or audits.



 
2.2.4.
Prior to the expiration of the Option Period, Rexahn shall not discuss or
negotiate or enter into any transaction with any third party regarding the
Licensed Information without the prior written approval of Teva.



 
2.2.5.
If Teva does not serve the License Notice upon Rexahn within the Option Period,
then this Agreement shall automatically expire at the end of the Option Period
without any further actions by either Party.  In this event, other than the
obligations set forth in Section 15 (Confidentiality), Section 11 (Term and
Termination) and such other obligations intended to survive termination or
expiry of this Agreement pursuant to Section 11.10, the Parties shall not be
obligated in any manner towards each other with respect to the subject matter of
this Agreement.



*** Confidential Treatment Requested


 
- 15 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
3.
Research and Development Committee



 
3.1.
The Parties will establish and maintain a Research and Development Committee
(the “R&D Committee”) throughout the R&D Program.  The R&D Committee shall have
the authority to approve, update and monitor the R&D Program and the R&D Budget
and any material deviation therefrom, and generally monitor performance
thereunder. The R&D Committee shall make decisions on issues that arise in
respect of the R&D Program and its performance and shall establish and
periodically review all draft protocols and draft reports, draft expert reports,
draft summaries and final versions of same, and the commercial objectives and
activities set forth as part of the R&D Program.  The R&D Committee shall be
comprised of four members, having one vote each, of which two shall be appointed
by each Party, including one co-chairperson appointed by each party.  The R&D
Committee shall meet (either in person by video conference or by telephone)
periodically (but in any event no less than quarterly) during the course of the
R&D Program.



 
3.2.
At each R&D Committee meeting, at least one member appointed by each Party
present in person or by telephone shall constitute a quorum.  Each Party shall
have equal voting power, whether represented by one or two committee members, on
all matters before the R&D Committee.



 
3.3.
If during the course of the R&D Program the members of the R&D Committee cannot
agree on an issue under the scope of its authority within fourteen (14) days of
the issue arising, then the members shall refer the issue to the VP of
Innovative Ventures of Teva and the CEO of Rexahn for resolution. If no such
resolution is achieved within fourteen (14) days, then Teva shall have the
determining vote.



4.
License Grant



 
4.1.
Subject only to Teva serving the License Notice on Rexahn in accordance with
Section 2.2.2, Rexahn hereby grants Teva the License.



*** Confidential Treatment Requested


 
- 16 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
4.2.
If Teva informs Rexahn that any additional IP Rights or knowhow either owned by
or licensed to Rexahn which does not constitute part of the Rexahn IP and which
is reasonably required to be licensed to Teva in order for Teva to commercialize
any Licensed Product(s), then, subject to any third party restrictions, the
relevant portion of the same shall be deemed as licensed to Teva on a
non-exclusive basis, and shall otherwise be treated as the Licensed Information
covered by the License hereunder, mutatis mutandis.



 
4.3.
From the Effective Date and until the expiration of the Option Period, Rexahn
shall not, without Teva’s prior written consent, enter into any agreement,
arrangement or commitment according to which a third party is granted any rights
with respect to any portion of the Licensed Information or the Licensed
Product.  Furthermore, from the Effective Date and until the expiration of the
Option Period, Rexahn shall not without Teva’s prior written consent enter into
any agreement, arrangement or commitment that would derogate from or conflict
with the rights granted to Teva pursuant to Section 4.2.



 
4.4.
Teva shall have the right to grant (whole or partial) Sublicenses to third
parties (and such third parties shall be entitled to grant further Sublicenses
(each, a “Further Sublicense” and the term “Further Sublicensee” shall be
construed accordingly) under the License), on terms and conditions consistent
with the terms of this Agreement and Teva shall be entitled to determine the
commercial terms of any such Sublicense, provided that with respect to each
Sublicense Teva notifies Rexahn upon signature thereof, and provides Rexahn with
the name of the Sublicensee and the scope and territory of the Sublicense.  The
grant of any Sublicenses and Further Sublicenses shall not relieve the Parties
of or reduce their obligations to each other under this Agreement.  The term of
any Sublicense shall be limited to the term of the License and will terminate
upon the expiration or the termination of the License for any reason whatsoever,
provided, however, that for each Sublicensee, upon termination of the License
with Teva, if the Sublicensee is not then in breach of its Sublicensee
agreement, and provided that such Sublicensee has substantially similar
financial and marketing capabilities as Teva, Rexahn shall be obligated, at the
joint request of the Sublicensee and Teva to enter into a new license agreement
with such Sublicensee on substantially the same terms as this Agreement (with
Teva having no obligations or liabilities thereunder).  Teva shall provide
Rexahn with an executed copy of each Sublicense agreement (including any Further
Sublicense agreements – to the extent available to Teva) provided that Teva may
redact information or parts of any such agreement that is not material to Rexahn
or that is subject to obligations of confidentiality, within thirty (30) days of
execution of the relevant Sublicense Agreement, and shall require any
Sublicensee to do the same.  None of the provisions of this Section 4.4 shall be
construed to limit Teva’s obligation to share the financial terms of any
Sublicense agreement as may be reasonably necessary for Rexahn to verify from
time to time the accuracy of amounts payable by Teva to Rexahn hereunder.



*** Confidential Treatment Requested


 
- 17 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
4.5.
Without limiting the foregoing or any of Teva’s obligations under this Agreement
relating to the grant of Sublicenses or Further Sublicenses, Teva shall be
entitled to subcontract the conduct or performance of any activity concerning
the Licensed Product to a third party, and such subcontract shall not be
considered to be de facto a grant of a sublicense.



 
4.6.
Throughout the term of this License, Rexahn will not directly, or indirectly
(through licensees or otherwise), distribute, promote, market or sell any
product that embodies RX-3117 or any derivative thereof.   Further, from the
Effective Date, until the *** year anniversary of the Initial Closing under the
Securities Purchase Agreement, Rexahn agrees not to directly or indirectly
license any third party to research, develop, make, register, import,
manufacture, use, sell, offer for sale, produce, sublicense, distribute or
otherwise commercialize an anti-metabolite product (an “Anti-metabolite
License”).



*** Confidential Treatment Requested


 
- 18 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
4.7.
If at any time after the foregoing *** (***) year period Rexahn desires to
directly or indirectly grant an Anti-metabolite License, then Rexahn shall
comply with the provisions of this Section 4.7.  Rexahn shall first notify Teva
in writing of Rexahn's intention to grant an Anti-metabolite License, which
notice shall specify with particularity the anti-metabolite product to be
licensed.  If within twenty-one (21) days of its receipt of such notice Teva
informs Rexahn by a further notice that it wishes to negotiate the terms of an
Anti-metabolite License in and to such anti-metabolite product, then Teva shall
have the exclusive right, for a period of *** (***) days after issuance of its
further notice to Rexahn, to negotiate the terms of such Anti-metabolite License
with Rexahn.  During such *** (***) day period the parties shall negotiate in
good faith and Rexahn shall not provide any information concerning such
anti-metabolite product to, or engage in any discussions concerning the
anti-metabolite product with any third party.  If at the conclusion of the ***
(***) day period Teva and Rexahn  are unable to agree on the material terms of
an Anti-metabolite License, then Rexahn may negotiate and enter into an
Anti-metabolite License with a third party for the particular anti-metabolite
product specified in Rexahn's notice to Teva; provided, however, that the value
in the aggregate of any Anti-metabolite License entered into between Rexahn and
a third party shall be equal to at least 110% of the aggregate value of the best
offer made by Teva during the *** (***) day negotiating period; and further
provided, that if Rexahn shall not have entered into an Anti-metabolite License
with a third party relating to such anti-metabolite product within *** (***)
days of the expiration of the foregoing *** (***) day negotiating period, then
Rexahn shall first comply again with the provisions of this Section 4.7 before
negotiating with or entering into an Anti-metabolite License with a third party
for such anti-metabolite product.



5.
Development and Commercialization of the Licensed Product



 
5.1.
Subject to Teva serving the License Notice on Rexahn pursuant to Section 2.2.2,
Teva undertakes at its own expense to make such commercially reasonable efforts
to develop and commercialize the Licensed Product as are consistent with the
commercial efforts which Teva ordinarily takes to develop and commercialize
products of similar potential and at similar stages of development, taking into
account the cost effectiveness of efforts or resources, the competitiveness of
alternative compounds or products that are expected to be in the marketplace,
the patent and other proprietary position of the Licensed Product, the
profitability of the Licensed Product and alternative compounds or products and
other relevant commercial factors.



*** Confidential Treatment Requested


 
- 19 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
5.2.
Subject to Section 5.1, Teva shall have responsibility for undertaking clinical
development of the Licensed Product and preparing, submitting, seeking approval
of, maintaining and updating marketing approval applications, marketing
approvals and other regulatory approvals and applications for regulatory
approvals in respect of the Licensed Product.  Teva will solely own, apply for
and be the holder or owner of record for all applications and approvals relating
to the Licensed Product. Without limiting the generality of the immediately
preceding sentence, Rexahn shall transfer and assign to Teva all regulatory
filings, approvals and applications relating to the Licensed Product, including
all INDs granted by the FDA, and all related documentation and
information.  Subject to Section 5.5, Teva will be solely responsible for
commercializing the Licensed Product during the term of this Agreement,
including, without limitation, manufacture, marketing, promotion, patient
assistance programs, medical education, price negotiation and setting,
reimbursement negotiation, customer relations, sales, order processing,
invoicing and collection, preparation of sales records and reports, warehousing,
inventory management, logistics and distribution (including, without limitation,
the handling of returns, market withdrawals, field corrections and recalls).



 
5.3.
Teva shall provide Rexahn with a written report summarizing the progress,
status, and results of the material activities described in Section 5.2 for the
preceding six (6) month period, on a semi-annual basis with respect to the
Licensed Product.  Each such report shall be prepared in a manner consistent
with reports issued by Teva in the ordinary course of business.  In addition, no
more than once each  calendar year, Rexahn may request a meeting with Teva to
discuss such report(s) on a date and at a location as shall be mutually agreed
by the parties hereto.



*** Confidential Treatment Requested


 
- 20 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
5.4.
For the avoidance of doubt, nothing contained in this Agreement shall be
construed as a warranty by Teva that any efforts to be made by Teva pursuant to
this Agreement, including without limitation any development or any
commercialization to be carried out by Teva pursuant to this Agreement, will
actually achieve their aims or any other results or succeed, and Teva makes no
warranties whatsoever as to any results to be achieved in consequence of the
carrying out of any such development, commercialization, efforts or
activities.  Furthermore, Teva makes no representation to the effect that the
commercialization of the Licensed Product will succeed, or that Teva will be
able to sell a particular quantity of the Licensed Product.



 
5.5.
If Rexahn has the necessary capabilities and infrastructure to adequately
co-promote the Licensed Product in ***, the determination of which shall be made
by the mutual agreement of Rexahn and Teva (or if Rexahn and Teva cannot come to
a mutual agreement, then the parties shall select a mutually agreeable third
party to make such determination, which determination shall be binding on the
parties) following the written request of Rexahn, then within sixty (60) days of
such determination, the Parties shall in good faith negotiate the grant to
Rexahn of such limited co-promotion rights for ***.  The grant of such rights
shall, however, also be subject to the Parties mutually agreeing upon the fee
and royalty structure as well as pricing for the Licensed Product payable to
Teva by Rexahn.



6.
Milestones, Royalty Payments, Generic Royalty Payments and Sublicense Fees



 
6.1.
In consideration for the grant of the License upon the issuance by Teva of the
License Notice, Teva shall make the following payments (the “Milestone
Payments”) to Rexahn upon achievement of the relevant milestones (each, a
“Milestone”):



*** Confidential Treatment Requested


 
- 21 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
6.1.1.
upon the first indication of the Licensed Product reaching any of the following
Milestones:



 
(a)
Upon the later of (i) receipt of the IND for the Licensed Product and (ii) the
issuance by Teva of the License Notice — a payment of $*** (*** US dollars);



 
(b)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase I Clinical Trials in respect of the
Licensed Product — a payment of $*** (*** US dollars);



 
(c)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase II Clinical Trials in respect of the
Licensed Product — a payment of $*** (*** US dollars);



 
(d)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase III Clinical Trials in respect of the
Licensed Product — a payment of $*** (*** US dollars);



 
(e)
Upon the FDA granting approval of the New Drug Application for the Licensed
Product — $*** (*** US dollars);



 
(f)
Upon marketing approval being granted by the EMEA for the Licensed Product — a
payment of $*** (*** US dollars);



 
(g)
Upon the relevant regulatory authorities in Japan granting marketing approval
for the Licensed Product — a payment of $*** (*** US dollars);



*** Confidential Treatment Requested


 
- 22 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(h)
Upon the First Commercial Sale of the Licensed Product in the United States,
following the receipt of marketing approval by the FDA — a payment of $*** (***
US dollars);



 
(i)
Upon the First Commercial Sale of the Licensed Product in a Primary EU Market,
following the receipt of marketing approval by the European Medicines Agency
(the “EMEA”) — a payment of $*** (*** US dollars);



 
(j)
Upon the First Commercial Sale of the Licensed Product in a second Primary EU
Market, following the receipt of marketing approval by the EMEA – a payment of
$*** (*** US dollars); and



 
(k)
Upon the First Commercial Sale of the Licensed Product in Japan, following the
receipt of marketing approval by the relevant governmental authorities — a
payment of $*** (*** US dollars).



 
6.1.2.
with respect to the Licensed Product for a second agreed-upon indication
reaching the following Milestones:



 
(a)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase II Clinical Trials in respect of the
Licensed Product — a payment of $*** (***US dollars); provided, however, no
milestone payment shall be due if a Phase II Clinical Trial is not undertaken
and instead development proceeds directly to Phase III Clinical Trials;



 
(b)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase III Clinical Trials in respect of the
Licensed Product — a payment of $*** (*** US dollars);



*** Confidential Treatment Requested


 
- 23 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(c)
Upon the FDA granting approval of the New Drug Application for the Licensed
Product — a payment of $*** (*** US dollars);



 
(d)
Upon marketing approval being granted by the EMEA for the Licensed Product — a
payment of $*** (*** US dollars);



 
(e)
Upon the relevant regulatory authorities in Japan granting marketing approval
for the Licensed Product — a payment of $***  (*** US dollars);



 
(f)
Upon the First Commercial Sale of the Licensed Product in the United States,
following the receipt of marketing approval by the FDA — a payment of $*** (***
US dollars);



 
(g)
Upon the First Commercial Sale of the Licensed Product in a Primary EU Market,
following the receipt of marketing approval by the EMEA — a payment of $*** (***
US dollars);



 
(h)
Upon the First Commercial Sale of the Licensed Product in a second Primary EU
Market, following the receipt of marketing approval by the EMEA — a payment of
$*** (*** US dollars); and



 
(i)
Upon the First Commercial Sale of the Licensed Product in Japan, following the
receipt of marketing approval by the relevant governmental authorities — a
payment of $*** (*** US dollars).



 
6.1.3.
with respect to the Licensed Product for a third and each subsequent agreed-upon
indication thereafter reaching the following Milestones:



 
(a)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase II Clinical Trials in respect of the
Licensed Product — a payment of $***  (***US dollars); provided, however, no
milestone payment shall be due if a Phase II Clinical Trial is not undertaken
and instead development proceeds directly to Phase III Clinical Trials;



*** Confidential Treatment Requested


 
- 24 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(b)
Upon the first actual delivery/administration of the Licensed Product to the
first patient participating in the Phase III Clinical Trials in respect of the
Licensed Product — a payment of $***  (*** US dollars);



 
(c)
Upon the FDA granting approval of the New Drug Application for the Licensed
Product — a payment of $*** (*** US dollars);



 
(d)
Upon marketing approval being granted by the EMEA for the Licensed Product — a
payment of $*** (*** US dollars);



 
(e)
Upon the relevant regulatory authorities in Japan granting marketing approval
for the Licensed Product — a payment of $***  (*** US dollars);



 
(f)
Upon the First Commercial Sale of the Licensed Product in the United States,
following the receipt of marketing approval by the FDA — a payment of $*** (***
US dollars);



 
(g)
Upon the First Commercial Sale of the Licensed Product in a Primary EU Market,
following the receipt of marketing approval by the EMEA — a payment of $*** (***
US dollars);



 
(h)
Upon the First Commercial Sale of the Licensed Product in a second Primary EU
Market, following the receipt of marketing approval by the EMEA — a payment of
$*** (*** US dollars); and



 
(i)
Upon the First Commercial Sale of the Licensed Product in Japan, following the
receipt of marketing approval by the relevant governmental authorities — a
payment of $*** (*** US dollars);



*** Confidential Treatment Requested


 
- 25 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
6.2.
In addition, in consideration for the grant of the License, Teva shall make the
following payments (the “Sales Milestone Payments”) to Rexahn upon the first
achievement of the relevant sales milestones by the Licensed Product (each, a
“Sales Milestone”):



 
(a)
the first time that Net Sales of the Licensed Product in a calendar year exceed
$*** (***US dollars) — a payment of $*** (*** US dollars);



 
(b)
the first time that Net Sales of the Licensed Product in a calendar year exceed
$*** (*** US dollars) — a payment of $*** (*** US dollars); and



 
(c)
the first time that Net Sales of the Licensed Product in a calendar year exceed
$*** (*** US dollars) — a payment of $*** (*** US dollars).



For the avoidance of doubt, each of the Sales Milestone Payments set out in
Section 6.2 (a) to (c) above shall be made once only for the Licensed Product
(regardless how many approved indications) and with respect to the first
calendar year in which the sales of the Licensed Product reach the Sales
Milestones, which could be the same calendar year if sales of the Licensed
Product satisfy more than one sales milestone in the same calendar year.


 
6.3.
In addition, in consideration for the grant of the License, Teva shall,
throughout the Royalty Term, pay to Rexahn royalties at the following rates on
annual Net Sales, during each calendar year in respect of the Licensed Product
(the “Royalty Payments”), as specified in this Section 6.3 below:



 
(a)
***% (*** percent) of the portion of annual Net Sales of the Licensed Product up
to $*** (*** US dollars);



*** Confidential Treatment Requested


 
- 26 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
(b)
***% (*** percent) of the portion of annual Net Sales of the Licensed Product
exceeding $*** (*** US dollars) and up to $***  (*** US dollars); and



 
(c)
***% (*** percent) of the portion of annual Net Sales of the Licensed Product
exceeding $*** (*** US Dollars).



 
6.4.
During the Royalty Term from such time as a Generic Product is commercialized
and distributed by a third party unrelated to Teva in any particular country,
Teva shall pay Rexahn as of such date and for as long as any Generic Product is
so sold in such country, reduced Royalties for Licensed Products sold in such
country at rates equal to one-half of those set out in Section 6.3 on Net Sales
of the Licensed Product in such country (“Generic Royalty Payments”).  The
reductions in royalty rate set out in this Section 6.4 shall be applied equally
to each of the sub-section levels of royalty payments.



 
6.5.
Notwithstanding the foregoing, in the event that the Licensed Product is sold in
the form of a Combination Product, then the proportion of such Combination
Product to be attributed to Net Sales that are subject to the Royalty Payments
or Generic Royalty Payments (the “Relevant Proportion”) shall be calculated as
provided below, on a country-by-country basis:



 
6.5.1.
Provided that both active ingredients of the Combination Product are sold on a
stand-alone basis in the relevant country at the time in question, the Relevant
Proportion shall be as follows: A/(A+B), where A is the net sale price of the
RX-3117 based component of the Licensed Product sold separately in such country,
and B is the net sale price of the other component sold separately in such
country.



 
6.5.2.
For example: if the Licensed Product is sold on a stand-alone basis for $5 and
the additional component of the Combination Product is sold on a stand-alone
basis for $10, then the Relevant Proportion of such Combination Product shall be
one third (1/3).



*** Confidential Treatment Requested


 
- 27 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
6.5.3.
In the event that the components of the Combination Product are not each sold on
a stand-alone basis in the relevant country at the time in question, the
fraction above shall be calculated using the reasonably estimated commercial
value of each component.  Any such estimates shall be determined using criteria
to be mutually agreed upon by the Parties applicable to the country in question.



 
6.5.4.
For the purposes of determining Royalty Payments or Generic Royalty Payments on
a Combination Product, Net Sales shall be determined by multiplying the actual
Net Sales of such Combination Product by the Relevant Proportion, and Teva shall
make Royalty Payments or Generic Royalty Payments to Rexahn accordingly (for
example – with respect to the said demonstrated numbers the Royalty Payments or
Generic Royalty Payments shall be applied only to one-third (1/3) of the Net
Sales of the Combination Product).



 
6.6.
In addition to any other payments Teva is required to make to Rexahn, during the
Royalty Term, Teva will pay Rexahn fifteen percent (15%) (or ten percent (10%)
if the sublicensing takes place after Phase II Clinical Trials) of any
non-royalty payments, including, without limitation, up-front fees and milestone
payments, it and its Affiliates receive from a Sublicensee and Further
Sublicensee (as the case may be), except for the following: (i) gross receipts
for commercial sales of the Licensed Product that are subject to royalty
payments to Rexahn (ii) amounts received from a Sublicensee solely to finance
research and development activities to be performed by or on behalf of Teva in
connection with such Sublicense (as evidenced by itemized invoices, receipts or
other supporting documentation);  (iii) payments for the license or sublicense
of any IP Rights other than Licensed Information; (iv) payments received in
reimbursement for patent expenses incurred at any time after the date of the
grant of the sublicense; (v) payments received in reimbursement for bona fide
marketing expenses incurred at any time after the date of the grant of the
Sublicense (as evidenced by itemized invoices, receipts or other supporting
documentation); or (vi) equity investments in Teva or its Affiliates at current
market rates.  Any non-royalty payment received by Teva in the form of non-cash
compensation shall be valued at fair market value, and Rexahn’s share of such
non-royalty payment may be paid by Teva either in cash or in the same form of
non-cash compensation which Teva received (at Teva’s sole discretion).



*** Confidential Treatment Requested


 
- 28 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
6.7.
Following the expiry of the Royalty Term for the Licensed Product in a
particular country, Teva shall have a fully paid up license to continue to
exploit the License without having to make Royalty Payments or Generic Royalty
Payments or pay Sublicense Fees with respect to the Licensed Product in such
country.



7.
Payment Terms and Reporting in Respect of the License



 
7.1.
Upon the achievement of the first Milestone pursuant to Section 6.1.1(h), (i)
and/or (k) and for the duration of the Royalty Term, Teva shall submit to
Rexahn, no later than sixty (60) days after the end of each calendar quarter,
quarterly reports setting out all amounts owing to Rexahn in respect of the
calendar quarter to which the report refers with respect to the Licensed
Product, including: (i) the Net Sales made by Teva and its Affiliates,
Sublicensees and Further Sublicensees, including a breakdown of Net Sales
according to country and currency of sales, (ii) amounts deducted as royalties
to third parties pursuant to Section 1.2.25(vi), (iii) total Milestone Payments,
Royalty Payments, Generic Royalty Payments and Sublicense Fees due to Rexahn in
respect of such calendar quarter or, if no such payments are due to Rexahn in
respect of such calendar quarter, a statement that no payments are due; (iv) any
calculations made in relation to Combination Products and the Generic Royalty
Payments; and (v) all non-royalty payments owing to Rexahn pursuant to
Section 6.6, and any calculations made in respect thereof.  Each such report
shall be signed by the relevant financial executive of the relevant division of
Teva.



*** Confidential Treatment Requested


 
- 29 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
7.2.
The Parties agree that all information which Teva provides to Rexahn pursuant to
Section 7.1 shall be treated as Confidential Information for the purposes of
Section 15.



 
7.3.
All amounts payable by Teva to Rexahn pursuant to Section 6 shall be paid to
Rexahn (i) in respect of Royalty Payments and Generic Royalty Payments, on a
quarterly basis, and no later than *** (***) days after the end of each calendar
quarter, commencing with the first calendar quarter in which Net Sales are made,
(ii) in respect of Milestone Payments, within *** (***) days following the
achievement of the applicable Milestone, and (iii) in respect of Sublicense
Fees, within *** (***) days following the receipt by Teva of the relevant sums
from any Sublicensees.



 
7.4.
Each payment due to Rexahn pursuant to Section 6 shall be paid by Teva by wire
transfer of immediately available funds to an account or accounts designated by
Rexahn in writing.



 
7.5.
Teva shall maintain and shall cause its Affiliates to maintain, complete and
accurate records of the Licensed Product sold under this Agreement, and any
amounts payable to Rexahn in relation to such Licensed Product, which records
shall contain sufficient information and detail to reasonably permit Rexahn to
confirm the accuracy of any payments made to Rexahn.



*** Confidential Treatment Requested


 
- 30 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
7.6.
Teva shall retain and shall cause its Affiliates to retain such records relating
to each calendar year during the Royalty Term for at least seven (7) years after
the conclusion of that calendar year, during which time Rexahn shall have the
right, at its expense to cause an independent certified public accountant (which
accountant may not be compensated on a full or partial contingency basis) to
inspect such records during normal business hours for the sole purpose of
verifying any payments delivered under this Agreement.  Such accountant shall
not disclose to Rexahn any information other than information relating to the
accuracy of reports and payments delivered under this Agreement.  In the event
that any audit performed pursuant to Section 7.6 reveals an underpayment in
excess of five percent (5%) in any calendar year, and if such underpayment is
proven to the satisfaction of a mutually agreed external auditor (it being
agreed that absent such mutual agreement as to the identity of the auditor
within thirty (30) days of a Party’s written notice to the other Party that it
wishes to have such external auditor appointed, the external auditor shall be
one of the ‘big four’ accounting firms who has not served as the auditor of
either party hereto for the five (5) year period prior to the period being
audited), then Teva shall bear the full cost of Rexahn’s audit.  Rexahn may
exercise its right of audit under this Section 7 only once every year and only
with reasonable prior notice to Teva, and the relevant Affiliate and subject to
prior coordination.  Any such audit shall be made during Teva’s or the relevant
Affiliate’s normal business hours and shall not unreasonably interfere with the
business of Teva or the relevant Affiliate, and shall be completed within a
reasonable timeframe.  Teva shall transfer to Rexahn any payment due pursuant to
such auditor’s audit within twenty (20) days of either (i) receipt of the
results of Rexahn’s audit if not disputed by Teva, or (ii) receipt of the final
determination of the independent auditor jointly selected by Teva and Rexahn to
resolve the dispute.  Such payment shall bear interest at a rate per annum equal
to the “prime rate” published in the Wall Street Journal from time to time (the
“Prime Rate”) from the date such payment should have been properly paid.



8.
Intellectual Property Rights



 
8.1.
The Parties agree that Rexahn owns all the proprietary rights, title and
interest in and to the Rexahn IP, and that such right, title and interest shall
remain with and be vested in Rexahn.



 
8.2.
If during the subsistence of this Agreement any subsidiary of Rexahn or any
company with which Rexahn merges (if such shall exist) shall generate or own any
IP Rights that if generated or owned by Rexahn would have been considered part
of the Licensed Information, then Rexahn shall immediately notify Teva of such
IP and shall act immediately to ensure that such IP shall be licensed to Rexahn
(or directly to Teva) so that such IP becomes part of the Licensed Information,
at no additional cost to Teva.



*** Confidential Treatment Requested


 
- 31 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
8.3.
All IP relating to the Licensed Product which is developed by or on behalf of
Teva (including by Rexahn) on or after the date on which Teva serves the License
Notice shall be exclusively owned by Teva, and Teva shall have all right, title
and interest thereto (the “Teva IP”).



 
8.4.
Each Party agrees to sign, execute and deliver all documents and papers that may
be required, and perform such other acts as may be reasonably required in order
to ensure the assignment to Rexahn of the Rexahn IP and the assignment to Teva
of the Teva IP and any registration of the License with the relevant authorities
anywhere in the world.



9.
Prosecution and Protection of Intellectual Property



Patent Filing


 
9.1.
During the performance of the R&D Program, Rexahn shall be obligated in
accordance with the instructions of the R&D Committee and utilizing for such
purpose Teva or patent counsel acceptable to Teva, at Rexahn’s expense (as part
of the mutually approved R&D Budget), to file, record, prosecute, and maintain
all Patents on a worldwide basis.  Rexahn shall continuously and at its own cost
provide Teva with reasonable information relating to the prosecution of such IP
Rights, and the maintenance and other proceedings relating thereto including,
without limitation, by providing copies of substantive communications, notices,
actions, search reports and third party observations submitted to or received
from the relevant patent authorities.



 
9.2.
Notwithstanding Section 9.1, if Teva serves a License Notice on Rexahn, then
from the date on which the License Notice is served and for the rest of the term
of this Agreement, subject to Section 9.3, Teva shall have the right to file,
record, prosecute and maintain all Patents claiming RX-3117 on a worldwide basis
using its own or Rexahn’s counsel (as selected by Teva, in its sole
discretion).  Teva shall continuously and at its own expense provide Rexahn with
reasonable information relating to the prosecution of such IP Rights, and the
maintenance and other proceedings relating thereto including, without
limitation, by providing copies of substantive communications, notices, actions,
search reports and third party observations submitted to or received from the
relevant patent authorities.  Further, to the extent a Patent claiming RX-3117
contains claims that include any compounds other than RX-3117 (such other claims
are referred to as the “Broad Claims”), then in such case, in addition to the
foregoing, Teva shall provide Rexahn with full prior comment and participation
rights with respect to the prosecution and maintenance of the IP Rights in such
other Broad Claims.  Teva shall use its commercially reasonable efforts to
prosecute the full breadth of the Broad Claims.



*** Confidential Treatment Requested


 
- 32 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
9.3.
If Teva notifies Rexahn in writing that it does not desire to file, record,
prosecute or maintain a Patent in any country then subject to Teva’s consent,
which consent shall not be unreasonably withheld, Rexahn shall have the right to
assume the responsibility for the prosecution and maintenance of such patent
application and Patent in such country.



 
9.4.
Nothing contained in this Agreement shall be deemed to be a warranty by either
of the Parties that they can or will be able to obtain patents or patent
applications based upon the Licensed Information.



Patent Enforcement


 
9.5.
In the event that either Party becomes aware of any product that is made, used,
or sold or any action that it believes infringes or misappropriates the Licensed
Information applicable to the Licensed Product anywhere in the world, such Party
will promptly advise the other of all the relevant facts and circumstances known
to such first-mentioned Party in connection with such infringement or
misappropriation.



*** Confidential Treatment Requested


 
- 33 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
9.6.
Teva shall have the first right, but not the obligation, to bring an action
against any third party suspected of infringement or misappropriation of the
same, and to control the defense of any counterclaim or declaratory judgment
action alleging invalidity or non-infringement (or other action) relating
thereto.  If Teva elects to bring such action against a third party, Rexahn will
cooperate fully with Teva at Teva’s expense in connection with such proceedings
including the joining of Rexahn as a party to such action as may be required by
the law of the particular jurisdiction in which proceedings are brought.  Any
recovery obtained as a result of such action, minus the costs and expenses
incurred as a result of such action, shall be treated as if they were Net Sales
for the purpose of calculating payments due to Rexahn hereunder.



If Teva does not exercise its right as described in this Section 9.6, then,
subject to Teva’s prior written approval, Rexahn shall be entitled to exercise
such right at its own cost and expense and any recovery in such action shall be
retained by Rexahn in full, subject to the other terms of this Agreement.


 
9.7.
Each Party shall execute all necessary and proper documents, take such actions
as are reasonably required of it and as are necessary to allow the other Party
to bring the proceedings referred to in this Section 9, and shall otherwise
cooperate in the conduct of such actions (including, without limitation,
consenting to being named as a party thereto).  If a Party brings proceedings as
described in this Section 9 it shall keep the other Party reasonably informed as
to the status of such action.



Patent Infringement


 
9.8.
If Teva serves the License Notice and following the date of service either Teva
or Rexahn, or both of them, are sued by a third party alleging that the
commercialization of the Licensed Product infringes any IP Rights of such third
party the Party who is sued shall immediately give the other Party written
notice of same.



*** Confidential Treatment Requested


 
- 34 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
9.9.
If proceedings as described in Section 9.8 are brought against Teva or Rexahn or
both of them, Teva shall have the right to defend such action on behalf of both
Parties and any expenses or costs incurred by Teva in connection with such
action(s), and any costs or amounts awarded to the counterparties in such
action(s) shall, subject to the other terms of this Agreement, be fully borne by
Teva and any recovery in such action shall be retained by Teva in full.



 
9.10.
If Teva does not exercise its right to defend proceedings as described in
Section 9.8 in a particular jurisdiction pursuant to Section 9.9 within sixty
(60) days from the date the relevant suit becomes known to Teva, then, subject
to Teva’s prior written approval,  Rexahn shall be entitled to defend such claim
at its own cost and expense in such jurisdiction and any recovery in such action
shall be retained by Rexahn in full, subject to the other terms of this
Agreement.



General


 
9.11.
The Parties agree to provide each other with reasonable cooperation in the
defense of any claims brought against the other Party in connection with the
substance of this Agreement and shall join any such litigation as a party if
required by law.  The Parties agree to execute all documents reasonably
necessary for the relevant Party to defend such action and shall provide
documents and help with making contact with witnesses that are or were their
employees, consultants or otherwise connected to them, whose assistance or
testimony is necessary in the reasonable judgment of the lawyers with conduct of
the proceedings.



 
9.12.
In no event shall either Party enter into any settlement, consent order, consent
judgment or any voluntary disposition of such action that would adversely affect
the rights of the other without the prior written consent of such other Party,
which consent shall not be unreasonably withheld or delayed.



*** Confidential Treatment Requested


 
- 35 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
10.
Representations and Warranties



 
10.1.
Each Party hereby represents and warrants to the other Party that:



 
10.1.1.
it has the full power and authority to enter into this Agreement and to perform
its obligations hereunder, and all corporate approvals required have been
obtained;



 
10.1.2.
entering this Agreement shall not constitute a breach of any agreement,
contract, understanding and/or obligation, including such Party’s documents of
incorporation which it is currently bound by, and as long as this Agreement is
in effect and without derogating from the rights to terminate the Agreement
pursuant to Section 11 below, such Party shall not undertake any obligations
which conflict with its obligations under this Agreement;



 
10.1.3.
it is a corporation duly organized, validly existing under the laws of the
jurisdiction of its organization and it has all necessary corporate power and
authority to carry on its business as currently conducted or proposed to be
conducted;



 
10.1.4.
in carrying out its obligations and responsibilities pursuant to this Agreement
it shall obtain or procure all necessary approvals and consents and shall comply
with all applicable laws and regulations, licenses, permits, approvals and
procedures;




 
10.1.5.
it reaffirms as if fully stated herein, all of its representations and
warranties set forth in the Securities Purchase Agreement.



 
10.2.
In addition, Rexahn hereby represents and warrants that:



 
10.2.1.
it is and shall remain during the term of this Agreement the sole and exclusive
owner of all rights in and to the Rexahn IP and all right, title and interest
therein and thereto vest in Rexahn; provided, however, in the event of any sale
of Rexahn’s entire business to a “Successor”, the provisions of this Agreement
shall be binding upon and inure to the benefit of such “Successor” pursuant to
Section 19.4 hereof.  All parts of the Licensed Information are and shall remain
during the subsistence of this Agreement free and clear of any, pledge,
security, interest, encumbrance, prior assignment, option, warrant, right to
possession, claim, right or restriction of any kind or nature whatsoever, charge
or other lien whether arising by contract, agreement or by operation of law or
order of a court (“Liens”).



*** Confidential Treatment Requested


 
- 36 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
10.2.2.
to the best of its knowledge the performance of Rexahn’s obligations under this
Agreement and the grant of the License to Teva hereunder do not and will not
infringe any third party IP Rights;



 
10.2.3.
it has the right and authority to grant the License Option and the License;



 
10.2.4.
it has no knowledge of any legal suit or proceeding by any third party against
Rexahn contesting the ownership or validity of the Licensed Information or any
part thereof or contesting the License that may be granted hereunder (including
as it relates to the commercialization of the Licensed Product) as infringing
any third party IP Rights;



 
10.2.5.
it shall not, during the term of this Agreement, perform any work or other
activities on or in connection with RX-3117, except in accordance with the R&D
Program;



 
10.2.6.
it has the necessary experience and expertise to manage and/or perform the R&D
Program internally and through external sources;



 
10.2.7.
it has not transferred and shall not during the term of this Agreement transfer
any material embodiment of the Licensed Information to any third party
whatsoever, including without limitation, pursuant to the terms of a material
transfer agreement without Teva’s prior written approval; and



*** Confidential Treatment Requested


 
- 37 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
10.2.8.
it repeats and restates as if set forth in full herein all of  its
representations and warranties under Section 3.14 of the Securities Purchase
Agreement.



 
10.3.
Without derogating from any of the remedies available to either Party hereunder
or under applicable law, if either Party shall become aware of the inaccuracy of
any of the above representations and warranties, such Party shall immediately
notify the other Party of such in writing.



 
10.4.
Except as otherwise expressly provided in this Agreement, no Party makes any
warranty with respect to any technology, patents, goods, services, rights or
other subject matter of this Agreement and each Party hereby disclaims
warranties of merchantability and fitness for a particular purpose with respect
to any and all of the foregoing.  Without derogating from the generality of the
foregoing, nothing contained in this Agreement is a warranty or representation
by Rexahn or Teva that any efforts to be exerted by Rexahn or Teva in connection
with this Agreement including without limitation any development activities to
be performed by them under this Agreement will achieve their aims or succeed,
and the Parties make no warranties whatsoever as to any results to be achieved
in consequence of the carrying out of any such efforts or activities.



11.
Term and Termination



 
11.1.
This Agreement shall continue in full force and effect until terminated in
accordance with the terms hereof.



 
11.2.
This Agreement shall automatically terminate upon (i) the expiration of the
Option Period if Teva does not exercise the License Option within such Option
Period or (ii) termination of the Securities Purchase Agreement in accordance
with the provisions of Section 6.14 thereof.



 
11.3.
If Teva in its sole discretion, after considering scientific, regulatory,
technical, competitive and such other factors it considers relevant, determines
to terminate this Agreement, then Teva shall promptly provide Rexahn with notice
in writing of such determination. Promptly following the receipt of such notice
from Teva, the Parties shall meet and discuss Teva’s intention to terminate this
Agreement.  If following such discussion, but in any event not later than thirty
(30) days from and after the foregoing notice from Teva, Teva still wishes to
terminate, then Teva may terminate this Agreement without penalty or further
discussion.



*** Confidential Treatment Requested


 
- 38 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
11.4.
Upon termination of this Agreement pursuant to Section 11.2, the termination of
this Agreement by Teva pursuant to Section 11.3 or by Rexahn pursuant to
Section 11.5 and in the event that Teva has previously exercised the License
Option:



 
11.4.1.
the License granted to Teva by Rexahn shall be terminated;



 
11.4.2.
Teva, its Sublicensees and Further Sublicensees shall cease all use of the
Licensed Information and the Licensed Product including the commercialization of
the Licensed Product, subject to Section 4.4;



 
11.4.3.
Subject to Section 11.7, Teva shall promptly transfer to Rexahn all documents,
instruments, records and data relevant to the development or commercialization
of the Licensed Product generated, developed or disclosed to it during the term
of this Agreement and in the framework of the R&D Program, in its possession,
that are solely and directly related to the Licensed Product, and shall be
allowed to retain one copy for archival purposes;



 
11.4.4.
Teva shall provide Rexahn with a report summarizing its development activities
and the results up to termination; and



 
11.4.5.
Teva shall be deemed without any further action to have granted to Rexahn a
non-exclusive, perpetual, royalty-free worldwide license (including the right to
grant sublicenses), under Teva’s interest in any Teva IP that is solely and
directly related to the Licensed Product to develop, have developed, make, have
made, use, have used, offer for sale, sell, have sold, import and have imported
any and all Licensed Product.



*** Confidential Treatment Requested


 
- 39 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
11.5.
Without derogating from any other remedies that either Party hereto may have
under the terms of this Agreement, the Securities Purchase Agreement or at law,
each Party hereto shall have the right to terminate this Agreement forthwith
upon the occurrence of any of the following:



 
11.5.1.
the other Party commits a material breach of this Agreement and fails to remedy
that breach within forty-five (45) days after being requested to do so by the
non-breaching Party; or



 
11.5.2.
upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding such right to terminate shall only become
effective if such other Party consents to the involuntary proceeding or such
proceeding is not dismissed within ninety (90) days after the filing thereof.



Notwithstanding the immediately preceding provision of this Section 11.5.2, all
rights and licenses granted pursuant to this Agreement are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of Title 11, U.S. Code (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Bankruptcy Code.  The Parties agree that Teva and
Rexahn shall retain and may fully exercise all of their respective rights,
remedies and elections under the Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy or reorganization case by
or against a Party under the Bankruptcy Code, the other Party shall be entitled
to all applicable rights under Section 365 (including Section 365(n)) of the
Bankruptcy Code.  Upon rejection of this Agreement by a Party or a trustee in
bankruptcy for such Party, pursuant to Section 365(n), the other Party may elect
(i) to treat this Agreement as terminated by such rejection or (ii) to retain
its rights (including any right to enforce any exclusivity provision of this
Agreement) to intellectual property (including any embodiment of such
intellectual property) under this Agreement and under any agreement
supplementary to this Agreement for the duration of this Agreement and any
period for which this Agreement could have been extended by such other Party,
subject, however, to the continued payment of all amounts owing under this
Agreement, all of which amounts shall be deemed to be royalties for purposes of
Section 365(n) of the Bankruptcy Code.  Upon written request to the trustee in
bankruptcy or bankrupt Party, the trustee or Party, as applicable, shall
(i) provide to the other Party any IP Rights held by the trustee or the bankrupt
Party and shall provide to the other Party a complete duplicate of (or complete
access to, as appropriate) any such IP and (ii) not interfere with the rights of
the other Party to such IP as provided in this Agreement or any agreement
supplementary to this Agreement, including any right to obtain such IP (or such
embodiment or duplicates thereof) from a third party.


*** Confidential Treatment Requested


 
- 40 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
11.6.
Subject to Section 11.4, upon termination of this Agreement for any other
reason, each Party shall immediately return to the other Party all materials,
reports, updates, documentation, written instructions, notes, memoranda, discs
or records or other documentation or physical matter of whatsoever nature or
description provided by the other Party, except in the event that such material
is owned by such Party pursuant to the terms of this Agreement, and provided
that each Party shall be allowed to retain one copy for archival purposes.



 
11.7.
If following termination of this Agreement, Rexahn shall grant to a third party
a license or allow a third party to use or shall otherwise commercialize or sell
any of the results or data generated during the course of the R&D Program or any
other development results achieved by Teva or any Teva IP, and Rexahn shall
receive consideration in respect of such license, then Rexahn shall pay to Teva
an amount equal to (i) the full amount of the expenses incurred by Teva in
arriving at such results, data or Teva IP and (ii) all payments to Rexahn under
this Agreement; provided that amounts paid by Teva under the Securities Purchase
Agreement shall not be reimbursable expenses for purposes of this Section 11.7,
and Rexahn shall also undertake to pay all payment obligations to third parties
which Teva would have been obligated to pay if the License had not been
terminated. Rexahn shall pay to Teva amounts, if any, payable under this Section
11.7, within sixty (60) days of receipt of the relevant consideration.  Such
payments shall bear interest at a rate per annum equal to the Prime Rate from
the date such amounts were originally paid by Teva.



*** Confidential Treatment Requested


 
- 41 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
11.8.
At the request of either Party, the other Party shall execute and deliver such
assignments and licenses and other documents as may be necessary to fully vest
in the requesting Party all right, title and interest to which it is entitled
pursuant to this Section 11.



 
11.9.
Upon termination of this Agreement for any reason each Party shall be entitled
to collect any debt then owed to it by the other Party.



 
11.10.
Save as otherwise provided in this Agreement, any provision that by its nature
is intended to survive termination or expiry shall survive the termination or
expiry of this Agreement.



12.
Indemnification



 
12.1.
Teva shall indemnify, defend, and hold harmless each of Rexahn and its
directors, officers, employees, and agents and their respective successors,
heirs and assigns (the “Rexahn Indemnitees”), from and against any liability,
damage, loss, or expense (including reasonable attorney’s fees and expenses)
incurred by or imposed upon any of the Rexahn Indemnitees in connection with any
claims, suits, actions, demands or judgments of third parties (“Claims”) arising
pursuant to a breach of a representation or warranty of Teva under this
Agreement and/or concerning the negligent acts or omissions to act by Teva, or
any of its Affiliates or Sublicensees or Further Sublicensees, except in cases
where, and to the extent that, such Claims result from the breach of this
Agreement, negligence or willful misconduct by or on the part of any of the
Rexahn Indemnitees and/or any misrepresentation by Rexahn under this Agreement
or under the Securities Purchase Agreement.



*** Confidential Treatment Requested


 
- 42 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
12.2.
Teva’s undertakings under Section 12.1 above shall be subject to: (a) receipt of
prompt written notice of any Claim by the Rexahn Indemnitee (provided, however,
that the failure to give such notice shall not affect Teva’s indemnification
undertakings provided hereunder except to the extent Teva shall have been
actually prejudiced as a result of such failure), (b) the cooperation of the
Rexahn Indemnitee(s) regarding the response to and the defense of any such
Claim, and (c) Teva’s right, by written notice to the Rexahn Indemnitees, to
assume the defense of the Claim or represent the interests of the Rexahn
Indemnitees in respect of such Claim, that shall include the right to select and
direct legal counsel and other consultants to appear in proceedings on behalf of
the Rexahn Indemnitees and to propose, accept or reject offers of settlement,
all at its sole cost; provided however, that, unless such settlement involves
solely monetary damages and includes an unconditional release of Rexahn, no such
settlement shall be made without the written consent of the Rexahn Indemnitees,
such consent not to be unreasonably withheld or delayed.  Nothing herein shall
prevent the Rexahn Indemnitees from retaining their own counsel and
participating in their own defense at their own cost and expense.



 
12.3.
Rexahn shall indemnify, defend, and hold harmless each of Teva and its
directors, officers, employees, and agents and their respective successors,
heirs and assigns (the “Teva Indemnitees”), from and against any liability,
damage, loss, or expense (including reasonable attorney’s fees and expenses)
incurred by or imposed upon any of the Teva Indemnitees in connection with any
Claims arising pursuant to a breach of a representation or warranty of Rexahn
under this Agreement and/or concerning negligent acts or omissions to act by
Rexahn Indemnitees or their subcontractors in the activities of Rexahn under
this Agreement, except in cases where, and to the extent that, such Claims
result from the breach of this Agreement, negligence or willful misconduct by or
on the part of any of the Teva Indemnitees and/or any misrepresentation by Teva
under this Agreement.



*** Confidential Treatment Requested


 
- 43 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
12.4.
Rexahn’s undertakings under Section 12.3 shall be subject to: (a) receipt of
prompt written notice of any Claim by the Teva Indemnitee (provided, however,
that the failure to give such notice shall not affect Rexahn’s indemnification
undertakings provided hereunder except to the extent Rexahn shall have been
actually prejudiced as a result of such failure), (b) the cooperation of the
Teva Indemnitee(s) regarding the response to and the defense of any such Claim,
and (c) Rexahn’s right, by written notice to the Teva Indemnitees, to assume the
defense of the Claim or represent the interests of the Teva Indemnitees in
respect of such Claim, that shall include the right to select and direct legal
counsel and other consultants to appear in proceedings on behalf of the Teva
Indemnitees and to propose, accept or reject offers of settlement, all at its
sole cost; provided however, that unless such settlement involves solely
monetary damages and includes an unconditional release of Teva, no such
settlement shall be made without the written consent of the Teva Indemnitees,
such consent not to be unreasonably withheld or delayed.  Nothing herein shall
prevent the Teva Indemnitees from retaining their own counsel and participating
in their own defense at their own cost and expense.



13.
Insurance



Each Party shall maintain, for the term of this Agreement and thereafter,
insurance sufficient to cover its obligations under this Agreement and under law
as it customarily maintains for similar activities in the regular course of its
business.  Teva may fulfill its obligation under this Section 13 to obtain
insurance by the maintenance of appropriate self insurance regardless of the
nature or title thereof.


*** Confidential Treatment Requested


 
- 44 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
14.
Limitation of Liability



EXCEPT IN THE CASE OF A WILLFUL OR FRAUDULENT MISREPRESENTATION UNDER THIS
AGREEMENT OR THE SECURITIES PURCHASE AGREEMENT, IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE OR TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.


15.
Confidentiality



 
15.1.
Other than as expressly set forth herein, Teva and Rexahn undertake to treat and
to maintain and to ensure that their Representatives (as defined below) shall
treat and maintain, in strict confidence and secrecy, any confidential or
proprietary information or data disclosed by either Party under this Agreement,
whether provided in written, oral, graphic, visual, electronic or other form,
including without limitation non-public information relating to the Licensed
Information, existing or proposed research, development efforts, new inventions,
sources of materials, cost, pricing and other financial information and patent
information  (the “Confidential Information”) and shall keep in confidence the
existence and contents of this Agreement, shall not disclose, publish, or
disseminate in any manner, any Confidential Information including, without
limitation, any aspect  thereof which may have been disclosed prior to the
signature hereof to a third party other than those of its Representatives with a
need to know the same for the purpose of performing its obligations under this
Agreement (the “Purpose”).  In addition, each Party agrees to treat and maintain
(and to ensure that its Representatives treat and maintain) in strict confidence
and secrecy and to prevent any unauthorized use, disclosure, publication, or
dissemination of the Confidential Information, except for the Purpose.  Each
Party agrees to be responsible for any use or disclosure of Confidential
Information of any of its said Representatives.



*** Confidential Treatment Requested


 
- 45 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
15.2.
Each Party shall:



 
15.2.1.
safeguard and keep secret all Confidential Information, and will not directly or
indirectly disclose to any third party the Confidential Information without
written permission of the other.



 
15.2.2.
in performing its duties and obligations hereunder, use at least the same degree
of care as it does with respect to its own confidential information of like
importance but, in any event, at least reasonable care.



 
15.3.
The undertakings and obligations under Sections 15.1 and 15.2 shall not apply to
any part of the Confidential Information which:



 
15.3.1.
was known to the recipient of the Confidential Information (the “Recipient”)
prior to disclosure by the disclosing Party the (“Discloser”);



 
15.3.2.
was generally available to the public prior to disclosure to the Recipient;



 
15.3.3.
is disclosed to Recipient by a third party who is not bound by any
confidentiality obligation, having a legal right to make such disclosure;



 
15.3.4.
has become through no act or failure to act on the part of the Recipient public
information or generally available to the public;



 
15.3.5.
was independently developed by the Recipient without reference to or reliance
upon the Confidential Information;



 
15.3.6.
is required to be disclosed by the Recipient by law, by court order, or
governmental regulation (including securities laws and/or exchange regulations),
provided that the Recipient gives the Discloser reasonable notice prior to any
such disclosure and cooperates (at the Discloser’s expense) with the Discloser
to assist the Discloser in obtaining a protective order or other suitable
protection from disclosure (if available) with respect to such Confidential
Information.



Notwithstanding the foregoing, in the event that either Party is required to
disclose Confidential Information pursuant to securities laws, then, prior to
such disclosure, the text of such disclosure shall be provided to the other
Party hereto for its comment and review, and only text that has been prior
agreed between the Parties shall be disclosed.


*** Confidential Treatment Requested


 
- 46 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
15.4.
Teva and Rexahn acknowledge that their respective Confidential Information is of
special and unique significance to each of them and that any unauthorized
disclosure or use of the Confidential Information could cause irreparable harm
and significant injury to the Discloser that may be difficult to ascertain.
Accordingly, any breach of this Agreement may entitle the aggrieved Party in
addition to any other right or remedy that it may have available to it by law or
in equity, to remedies of injunction, performance and other relief, including
recourse in a court of law.



 
15.5.
Each Party agrees to inform the other Party of any breach or threatened breach
of the provisions hereof by its Representatives.



 
15.6.
The provisions relating to confidentiality in this Section 15 shall remain in
effect during the term of this Agreement and for a period of seven (7) years
after its termination.



 
15.7.
Rexahn shall make its best efforts to ensure that Rexahn’s Affiliates comply
with the provisions of this Section 15.



 
15.8.
Notwithstanding the foregoing, each Party may disclose the terms of this
Agreement (i) to the extent required (in the reasonable opinion of such Party’s
legal counsel) to comply with applicable laws and subject to the provisions of
Section 16.1; and (ii) pursuant to appropriate non-disclosure arrangements (w)
to Sublicensees; (x) to financial and legal advisors;  (y) as reasonably
necessary in conjunction with any debt or equity financing of that Party; or (z)
in conjunction with a merger, acquisition, consolidation, share exchange, or
other similar transaction involving a Party, provided however that prior to any
disclosure, the disclosing Party shall consult with the non-disclosing Party,
and the non-disclosing Party shall have the right to delete business sensitive
issues.



*** Confidential Treatment Requested


 
- 47 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
15.9.
For the purposes of this Section 15 “Representatives” shall mean employees,
officers, agents, subcontractors, consultants, and/or any other person or entity
acting on either Party’s behalf, individually or collectively and which shall be
exposed to Confidential Information.



16.
Publication / Non-Disclosure



 
16.1.
Neither Party shall issue any press release, make any public statement or
advertise any information pertaining to this Agreement, the Securities Purchase
Agreement, or to the collaboration hereunder, without the prior written approval
of the other, except as required by applicable law.  Without derogating from the
foregoing, disclosure required under applicable law and regulations, including
disclosures pursuant to Form 8-K and other filings with the Securities and
Exchange Commission (“SEC”) or other governmental bodies, or disclosures
necessary to comply with laws or regulations for appropriate market disclosure,
shall not be subject to the written consent of the other Party, however (i) the
disclosing Party shall give the other sufficient notice, as far as practicable
under law, of such required disclosure as to enable the non-disclosing Party
time to object to such disclosure and shall reasonably strive to implement any
comments provided by the non-disclosing Party; and (ii) Rexahn and Teva (as the
case may be) shall seek to redact any confidential information (including,
without limitation, disclosure of Teva’s identity, prior to the Initial Closing
under the Securities Purchase Agreement) set forth in such filings, and each
Party shall provide a draft of the redacted version of this Agreement (or such
other document being redacted) to the other Party no less than four business
days prior to the filing with the SEC, other governmental authority or
securities exchange and give reasonable consideration to the other Party’s
comments regarding any proposed redaction.  Teva (i) expressly acknowledges that
Rexahn may need or desire to announce publicly results in its research and
development programs, product development pipelines and commercialization,
including in discussion with potential investors, and (ii) agrees that it shall
take the above into account and not unreasonably withhold, condition or delay
its consent to any such request by Rexahn.



*** Confidential Treatment Requested


 
- 48 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
16.2.
Rexahn shall not submit for written or oral publication any manuscript, abstract
or the like relating to the Licensed Product without the prior written consent
of Teva.  If Rexahn desires to submit such publication, it shall first deliver
to Teva, for Teva’s prior written consent, the proposed publication or an
outline of the oral disclosure at least sixty (60) days prior to planned
submission or presentation.



 
16.3.
Rexahn shall use its commercially reasonable efforts to ensure that Rexahn’s
Affiliates comply with the provisions of this Section 16.



17.
Independent Contractors



 
17.1.
It is expressly agreed that the Parties shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency.  Neither Party shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior consent of such
other Party.



 
17.2.
Rexahn agrees that its employees, officers, agents, subcontractors, consultants,
and/or any other person or entity acting on Rexahn’s behalf, individually or
collectively, shall be the sole responsibility of Rexahn and shall not be
considered at any time as Teva employees and shall not have any claims against
Teva whatsoever.  Teva agrees that its employees, officers, agents,
subcontractors, consultants, and/or any other person or entity acting on Teva’s
behalf, individually or collectively, shall be the sole responsibility of Teva
and shall not be considered at any time as Rexahn employees and shall not have
any claims against Rexahn whatsoever.



*** Confidential Treatment Requested


 
- 49 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
18.
Miscellaneous Payment and Tax Provisions



 
18.1.
All amounts required to be paid pursuant to this Agreement are final and
inclusive of all taxes and/or duties, of whatsoever nature.



 
18.2.
If applicable laws require that taxes be withheld from any amounts due to Rexahn
under this Agreement, Teva shall (a) deduct these taxes from the remittable
amount, (b) pay the taxes to the proper taxing authority, and (c) deliver to
Rexahn a statement including the amount of tax withheld and justification
therefore, and such other information as may be necessary for tax credit
purposes.  For the avoidance of doubt, any amounts due to Rexahn under this
Agreement shall be reduced by any withholding or similar taxes applicable to
such payment, such that the actual maximum payment by Teva shall not exceed the
amounts or the rates provided in this Agreement.



 
18.3.
Subject to providing Rexahn fifteen (15) days notice and an explanation in
reasonable detail of the basis for the calculations, Teva shall be entitled to
set-off from any amounts due to Rexahn under this Agreement, any amounts not
exceeding the amounts of any damage caused to Teva as a result of Rexahn’s
breach under this Agreement.



19.
Assignment and Subcontracting



 
19.1.
Teva is permitted to assign its rights and obligations under this Agreement to
its Affiliates and such assignment may be made by Teva at its sole discretion
either in respect of the entire Agreement or with respect to the rights and
obligations related to any part of this Agreement, provided that Teva shall
remain liable for the performance of all of its obligations under this
Agreement.



 
19.2.
Rexahn shall not, without the prior written consent of Teva, assign, charge,
mortgage, subcontract or transfer in any other manner all or any of its rights
or obligations under this Agreement.  Any assignment not in accordance with this
Agreement shall be null and void.



*** Confidential Treatment Requested


 
- 50 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
 
19.3.
Teva shall be entitled to perform any and all of its obligations arising under
the terms of this Agreement and to exploit any and all of its rights arising
under the terms of this Agreement either directly or through its Affiliates,
provided that Teva remains liable for the performance of all of its obligations
under this Agreement.



 
19.4.
Except as otherwise expressly provided herein, the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  “Successors” shall mean any successor to a
party by way of (i) sale of all or substantially all of the assets of a party,
(ii) stock sale or share exchange, or (iii) merger or similar reorganization
transaction.



20.
Amendments



No amendment of this Agreement shall be valid unless it is in writing and signed
by, or on behalf of, each of the Parties.


21.
Severance



Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any applicable jurisdiction,
the invalid or unenforceable part or provision shall, provided that it does not
go the essence of this Agreement, be replaced with a revision which
accomplishes, to the extent possible, the original commercial purpose of such
part or provision in a valid and enforceable manner, and the balance of this
Agreement shall remain in full force and effect and binding upon the Parties.


22.
Entire Agreement



This Agreement and its annexes constitute the entire agreement between the
Parties with respect to its subject matter and supersede all prior agreements,
arrangements, dealings or writings between the Parties, whether oral or written.


*** Confidential Treatment Requested


 
- 51 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
23.
Waiver



No waiver of a breach or default hereunder shall be considered valid unless in
writing and signed by the Party giving such waiver and no such waiver shall be
deemed a waiver of any subsequent breach or default of the same or similar
nature.


24.
Further Assurances



Each Party agrees to execute, acknowledge and deliver such further documents and
instruments and do any other acts, from time to time, as may be reasonably
necessary, to effectuate the purposes of this Agreement.


25.
Third Parties



None of the provisions of this Agreement is intended to benefit, nor shall any
provisions of this Agreement be enforceable by, any person who is not a party to
this Agreement.


26.
Notices



Any notice, declaration or other communication required or authorized to be
given by any Party under this Agreement to the other Party shall be in writing
and shall be personally delivered, sent by facsimile transmission (with a copy
by ordinary mail in either case) or dispatched by courier addressed to the other
Party at the address stated below or such other address as shall be specified by
the Parties by notice in accordance with the provisions of this Section 26.  Any
notice shall operate and be deemed to have been served, if personally delivered,
sent by fax or by courier on the next following business day.


*** Confidential Treatment Requested


 
- 52 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Teva’s and Rexahn’s addresses for the purposes of this Agreement shall be as
follows:


If to Teva:


Teva Pharmaceutical Industries Ltd.
Innovative Ventures
Attention: Dr. Aharon Schwartz
16 Basel Street, Petah Tiqva 49131, Israel
Telephone:    972-3-9267277
Facsimile: 972-3-9267581


With a copy (that will not constitute notice) to:
Teva Pharmaceutical Industries Ltd.
Attention: General Counsel, Legal Department
5 Basel Street, Petah Tiqva 49131, Israel
Telephone:    972-3-926-7297
Facsimile:    972-3-926-7429


If to Rexahn:


Rexahn Pharmaceuticals, Inc.
15245 Shady Grove Road, Suite 455
Rockville, Maryland 20850
Attention: Rick Soni


Attention: Tae Heum Jeong
Telephone: 240-268-5300 x310
Facsimile: 240-268-5310


With a copy (that will not constitute notice) to:
Venable LLP
750 E. Pratt Street
Suite 900
Baltimore, MD 21202
Attention:  Michael J. Baader, Esq
Telephone: 410-244-7708
Facsimile: 410-244-7742

 
- 53 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
27.
Governing Law and Jurisdiction



This Agreement shall be governed by the laws of the State of New York.  All
actions, suits or proceedings arising out of or relating to this Agreement shall
be heard and determined in any New York State or federal court sitting in the
City of New York, County of New York, and the Parties hereto hereby irrevocably
submit to the exclusive jurisdiction of such courts in any such action or
proceeding and irrevocably waive any defense of an inconvenient forum to the
maintenance of any such action or proceeding.  Each Party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each Party hereby waives all
rights to a trial by jury.


28.
Force Majeure



 
28.1.
If either Party is prevented from fulfilling its obligations under this
Agreement by reason of any supervening event beyond its control (including but
not limited to war, national emergency, flood, earthquake, strike or lockout)
the party unable to fulfill its obligations (the ‘‘Incapacitated Party’’) it
shall immediately give notice of this to the other Party and shall do everything
reasonably within its power to resume full performance of its obligations as
soon as possible.



 
28.2.
Subject to compliance with the requirements of Section 28.1 the Incapacitated
Party shall not be deemed to be in breach of its obligations under this
Agreement during the period of incapacity in the circumstances referred to in
Section 28.1 and the other Party shall continue to perform its obligations under
this Agreement save only in so far as they are dependent on the prior
performance by the Incapacitated Party of obligations which it cannot perform
during the period of incapacity.



*** Confidential Treatment Requested


 
- 54 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
29.
Interpretation



Both Parties have had the opportunity to have this Agreement reviewed by an
attorney; therefore, neither this Agreement nor any provision hereof shall be
construed against the drafter of this Agreement.


30.
Counterparts



This Agreement may be executed in any number of counterparts (including
counterparts transmitted by fax), each of which shall be deemed to be an
original, but all of which taken together shall be deemed to constitute one and
the same instrument.


*** Confidential Treatment Requested


 
- 55 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representatives:


TEVA PHARMACEUTICAL INDUSTRIES LIMITED
REXAHN PHARMACEUTICALS, INC.
 
signature:
/s/ Aharon Schwartz, Ph.D.
name:
Aharon Schwartz, Ph.D.
designation:
Vice President, Innovative Ventures
 
signature:
/s/ Chang H. Ahn
name:
Chang H. Ahn
designation:
Chairman & Chief Executive Officer
 
signature:
/s/ Josh Levine
name:
Josh Levine
designation:
Senior Director, Innovative Ventures
 
 
Date:  June 26,  2009
 
Date:  June 26,  2009



Signature page to Research and Exclusive License Option Agreement


*** Confidential Treatment Requested


 
- 56 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Annex 1


The Securities Purchase Agreement


[Filed as Exhibit 10.2 to this Current Report on Form 8-K]


*** Confidential Treatment Requested


 
- 57 -

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
Annex 2


The Patents


*** Confidential Treatment Requested

 
- 58 -

--------------------------------------------------------------------------------